DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
- Claims 1-8 and 10-14 are pending.
- Claims 8 and 10-14 have been amended.
- Claims 1-8 and 10-14  are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Blackburn on February 22, 2022.
Amended Claims:
8. (Currently Amended) An Internet of things communication resource scheduling method implemented by a radio transceiver node, the Internet of things communications resource scheduling method comprising: receiving a coordinated radio resource scheduling activation request, wherein the coordinated radio resource scheduling activation request comprises an identifier of a terminal; determining to allow coordinated radio resource scheduling for the terminal based on subscription data of the terminal; [[and]] actively granting a radio resource to the terminal according to the coordinated radio resource scheduling activation request and responsive to determining to allow the coordinated radio resource scheduling[[.]]; receiving a coordinated radio resource scheduling deactivation request, wherein the coordinated radio resource scheduling deactivation request comprises the identifier of the terminal; and stopping actively granting the radio resource to the terminal.

9. (Canceled)

10. (Currently Amended) The Internet of things communication resource scheduling method of claim [[9]]8, wherein receiving the coordinated radio resource scheduling activation request or the coordinated radio resource scheduling deactivation request comprises receiving the coordinated radio resource scheduling activation request or the coordinated radio resource scheduling deactivation request from a packet data gateway.

11. (Currently Amended) The Internet of things communication resource scheduling method of claim [[9]]8, wherein receiving the coordinated radio resource scheduling activation request or the coordinated radio resource scheduling deactivation request comprises receiving the coordinated radio resource scheduling activation request or the coordinated radio resource scheduling deactivation request from a coordinated radio resource scheduling decision function, and wherein the coordinated radio resource scheduling decision function is implemented by a mobility management entity.

12. (Currently Amended) The Internet of things communication resource scheduling method of claim [[9]]8, wherein receiving the coordinated radio resource scheduling activation request or the coordinated radio resource scheduling deactivation request comprises receiving the coordinated radio resource scheduling activation request or the coordinated radio resource scheduling deactivation request from a coordinated radio resource scheduling decision function, and wherein the coordinated radio resource scheduling decision function is implemented by an access and mobility function.


14. (Currently Amended) The Internet of things communication resource scheduling method of claim [[9]]8, wherein after [[the]] receiving the coordinated radio resource scheduling activation request or the coordinated radio resource scheduling deactivation request, the Internet of things communication resource scheduling method further comprises forwarding the coordinated radio resource scheduling activation request or the coordinated radio resource scheduling deactivation request to the terminal.

Claims 15-20 are canceled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “determining to stop the coordinated radio resource scheduling on the terminal; and sending a coordinated radio resource scheduling deactivation request to the radio transceiver node, wherein the coordinated radio resource scheduling deactivation request comprises the identifier of the terminal, and wherein the coordinated radio resource scheduling deactivation request instructs the radio transceiver node to stop the coordinated radio resource scheduling on the terminal (Claim 1 ) and receiving a coordinated radio resource scheduling deactivation 
Touag et al. (Pub. No. US 2013/0165134 A1)- . When a specific LE channel is no longer usable, the eNB will stop scheduling resources (uplink or downlink) on the component carrier associated with that particular channel and schedule resources on a component carrier located on a different LE channel
Takashima et al. (Pub. No. US 2016/0100393 A1)- scheduling processing unit 30 stops the allocation of the radio resources of the S cell, the downlink MAC processing unit 117 receives, from the scheduling processing unit 30, an instruction to transmit an Activation/Diactivation MAC control element (CE) indicating a Deactivation. Upon receiving the instruction, the downlink MAC processing unit 117 outputs the Activation/Deactivation MAC CE indicating the Deactivation to the transmitting unit
None of these references, taken alone or in any reasonable combination, teach the claims as recited, “determining to stop the coordinated radio resource scheduling on the terminal; and sending a coordinated radio resource scheduling deactivation request to the radio transceiver node, wherein the coordinated radio resource scheduling deactivation request comprises the identifier of the terminal, and wherein the coordinated radio resource scheduling deactivation request instructs the radio transceiver node to stop the coordinated radio resource scheduling on the terminal (Claim 1 ) and receiving a coordinated radio resource scheduling deactivation request, wherein the coordinated radio resource scheduling deactivation request comprises the identifier of the terminal; and stopping actively granting the radio resource to the terminal (Claim 8)”  in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472